Citation Nr: 0834595	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-29 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for depression.   

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.       

3.  Entitlement to an initial compensable evaluation for 
bilateral foot strain.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patellofemoral pain syndrome with 
degenerative joint disease.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain with degenerative joint 
disease.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had active military service from March 1986 to 
January 1994.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Honolulu, Hawaii.                 


FINDINGS OF FACT

1.  There is no medical evidence of a diagnosis of depression 
during service or for many years thereafter; there is no 
competent evidence of a nexus between a current diagnosis of 
depression and service.   

2.  At no time during the rating period has the veteran had 
greater than Level I hearing loss in the service-connected 
left ear, and deafness has not been shown in the right ear.  

3.  The veteran's service-connected bilateral foot strain is 
not productive of more than mild symptoms.   

4.  The veteran's service-connected left knee patellofemoral 
pain syndrome with degenerative joint disease is manifested 
by patellar pain, pain on extension, and slight limitation of 
motion; there is no competent evidence to show extension is 
limited to more than 5 degrees or flexion is limited to 45 
degrees or less; there is no objective medical evidence of 
instability, subluxation or frequent episodes of locking with 
pain and effusion into the joint.  

5.  The veteran's service-connected lumbosacral strain with 
degenerative joint disease is manifested by flexion of the 
thoracolumbar spine greater than 60 degrees and combined 
range of motion greater than 120 degrees; there is indication 
of pain and periodic muscle spasms in the back region but the 
preponderance of the evidence is against muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour; the preponderance of the evidence is also 
against associated neurological impairment, to include but 
not limited to radiculopathy and bowel or bladder impairment 
warranting a separate compensable rating.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  The criteria for an initial or staged compensable rating 
for left ear hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.85, Diagnostic Code 6100 (2007).

3.  The criteria for an initial or staged compensable rating 
for a bilateral foot strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (2007).

4.  The criteria for an initial or staged rating in excess of 
10 percent for patellofemoral pain syndrome and degenerative 
joint disease of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 
5257, 5260, 5261 (2007); VAOPGCPREC 9-04.




5.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected lumbosacral strain with 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Diagnostic Codes 
5237, 5242 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.


Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2004, September 2005, and May 2007 letters sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2004, September 2005, and May 2007 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, a March 2006 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in October 2004, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in September 2005, March 2006, and May 2007, 
after the decision that is the subject of this appeal.  As to 
any timing deficiency with respect to this notice, the Board 
is cognizant of recent Federal Circuit decisions pertaining 
to prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007).  Moreover, the Court has observed 
that "there could be no prejudice if the purpose behind the 
notice has been satisfied . . . that is, affording a claimant 
a meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claim for service connection for 
depression, and the preponderance of the evidence is also 
against the increased rating claims.  Sanders, supra 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that this timing defect 
in Pelegrini notice affected the essential fairness of the 
adjudication, and thus, the presumption of prejudice is 
rebutted.  Sanders, supra.  While the veteran does not have 
the burden of demonstrating prejudice, it is pertinent to 
note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in January 2005, February 2005, January 2007, 
May 2007, and November 2007 which were thorough in nature and 
adequate for the purposes of deciding the increased rating 
claims.  

In regard to the veteran's claim for service connection for 
depression, the veteran did not receive a VA examination for 
the purposes of deciding this claim, apparently because the 
RO did not deem such an opinion or examination to be 
"necessary" to render its decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  38 
U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require 
the Secretary to treat an examination or opinion as being 
necessary to make a decision on a claim if, taking into 
consideration all information and law or medical evidence 
(including statements of the veteran), there is "(1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 
F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 
U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing 
provisions of 38 C.F.R. § 3.159(c)(4) and upholding this 
section of the regulation as consistent with 38 U.S.C.A. § 
5103A(d)).  An affirmative answer to these elements results 
in a necessary medical examination or opinion; a negative 
response to any one element means that the Secretary need not 
provide such an examination or solicit such an opinion.  See 
McLendon, supra, 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).

In this case, there is no medical evidence of a diagnosis of 
depression during service or for many years thereafter.  The 
first medical evidence of a diagnosis of depression is in 
January 2003, over nine years after the veteran's separation 
from the military.  In addition, the record contains no 
competent medical opinion linking his current diagnosis of 
depression to his period of active service.  Under these 
circumstances, the Board finds that VA has no duty to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection Claim

A.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of any psychiatric disorder, to 
include depression.  

In December 1998, the veteran underwent an enlistment 
examination for the Army National Guard.  At that time, he 
was clinically evaluated as "normal" for psychiatric 
purposes.  

VA Medical Center (VAMC) outpatient treatment records, dated 
from March 1994 to December 2003, show that in January 2003, 
the veteran was treated for complaints of feeling anxious and 
having problems sleeping.  The veteran stated that he was 
yelling at his kids and not eating well.  According to the 
veteran, his symptoms had been present for the past year.  
Upon mental status evaluation, the veteran's mood and affect 
appeared appropriate.  The assessment was depression.  

Private medical records from P.B.H., M.D., dated from January 
to September 2004, show that in January 2004, the veteran 
underwent a psychiatric evaluation because he had been told 
that he had a diagnosis of a bipolar disorder, and he wanted 
to have his medications re-evaluated.  Dr. H. stated that 
according to the veteran, he had been experiencing depression 
for years.  However, in the past year, his depression had 
worsened and he had been sleeping only about two hours a 
night.  The veteran was asked about symptoms of mania, and he 
denied having such symptoms.  The veteran indicated that he 
had been under the care of a private physician who had been 
trying him on a variety of medications, some antidepressants 
and some medications for attention deficit hyperactivity 
disorder (ADHD).  Apparently, as a child, the veteran was 
treated for ADHD with Ritalin.  The veteran noted that he had 
been married for 11 years and had four children.  Following 
the mental status evaluation, the diagnosis was the 
following: (Axis I) major depressive disorder, single 
episode, chronic, moderate; ADHD, (Axis IV) occupational 
problems, chronic depression, and (Axis V) Global Assessment 
of Functioning (GAF) score of 60.  Dr. H. stated that it did 
not appear that the veteran had ever had a manic episode, and 
as such, he did not believe that a diagnosis of bipolar 
disorder was justified.  Dr. H. indicated that he also did 
not believe that the veteran needed to be on Ritalin.  The 
remaining records show intermittent treatment for the 
veteran's depression.   

VAMC outpatient treatment records, dated from September 2005 
to April 2006, show that in October 2005, the veteran 
requested that he resume antidepressant therapy.  He stated 
that his wife was scheduled to leave for Iraq in a couple of 
weeks and he was anxious about the pending stress of having 
to take care of their four children.  Following the mental 
status evaluation, the diagnosis was the following: (Axis I) 
major depressive disorder, recurrent, moderate; ADHD, in 
partial remission; anxiety disorder, not otherwise specified, 
(Axis III) spinal injury; knee and back pain and numbing, 
(Axis IV) problems with parenting; marital problems; problems 
with social environment; problems with family of origin; 
limited coping resources, and (Axis V) GAF score of 55.  The 
examiner stated that the veteran experienced significant 
level of personal distress related to his depressive 
symptoms, feeling overwhelmed by family demands, and low 
self-worth.           



B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for depression.  

The veteran's service medical records are negative for any 
complaints or findings of any psychiatric disorder, to 
include depression.  In addition, in a December 1998 
enlistment examination for the Army National Guard, the 
veteran was clinically evaluated as "normal" for 
psychiatric purposes.    

The first medical evidence of record of a diagnosis of 
depression is in January 2003, approximately nine years after 
the veteran's separation from the military.  VAMC outpatient 
treatment records show that in January 2003, the veteran was 
treated for complaints of feeling anxious and having problems 
sleeping.  He stated that he was yelling at his children and 
not eating well.  The diagnosis was depression.  With respect 
to negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

In the instant case, there is no medical evidence or 
competent opinion of record which links the veteran's 
currently diagnosed depression to his period of active 
military service.  Following the veteran's initial diagnosis 
in January 2003, private medical records from Dr. H., dated 
from January to September 2004, and additional VAMC 
outpatient treatment records dated through April 2006, show 
intermittent treatment for the veteran's depression.  VAMC 
outpatient treatment records reflect that in October 2005, 
the veteran sought to resume his antidepressant therapy 
because he was anxious due to his wife's impending tour of 
duty in Iraq.  He was also anxious because he was going to 
have to take care of his children while his wife was away.  
The diagnosis was major depressive disorder and the examiner 
linked the veteran's depression to his family demands and low 
self-worth.  Thus, in this case, there is no competent 
medical evidence of record showing that the veteran's 
depression is related to his period of military service.

The only evidence of record supporting the veteran's claim is 
his own lay opinion that he currently has depression which is 
related to his period of military service. However, as a lay 
person, the veteran is not competent to opine on medical 
matters such as the diagnosis or etiology of a medical 
disorder.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu, 2 Vet. App. at 492, 494-495.

In sum, the Board finds that, without any objective medical 
evidence showing any psychiatric disorder, to include 
depression, during service, or any competent medical evidence 
relating the veteran's currently diagnosed depression to 
service, service connection for depression is not warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); see also, 
e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


III.  Increased Rating Claims

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

A.  Left Ear Hearing Loss

Factual Background

In September 2004, the veteran filed a claim for service 
connection for left ear hearing loss.  

In January 2005, the veteran underwent a VA audiological 
evaluation.  At that time, he stated that he had experienced 
a gradual onset of hearing loss in both ears.  He noted 
difficulty understanding speech on the television and when he 
was talking to his wife or other females.  The veteran 
reported a history of noise exposure during active duty that 
consisted of artillery gunfire and generators from work in 
artillery units.  He denied civilian occupational noise 
exposure.  The audiological examination revealed that the 
veteran had pure tone air conduction threshold levels in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as 
follows: 20, 15, 25, 40, and 30 decibels, respectively, with 
a pure tone average of 28 decibels.  Speech recognition 
ability was 92 percent in the left ear.  The diagnosis was 
that the veteran had normal hearing sensitivity in the right 
ear, and a mild high frequency (above 2,000 Hz) sensorineural 
hearing loss in the left ear.  The examiner opined that the 
veteran's high frequency sensorineural hearing loss in the 
left ear was consistent with his history of loud noise 
exposure.  According to the examiner, the veteran's left ear 
hearing loss was most likely caused by noise exposure during 
active duty.     

By a July 2005 rating action, the RO granted the veteran's 
claim of entitlement to service connection for left ear 
hearing loss.  At that time, the RO assigned a noncompensable 
disability rating under Diagnostic Code 6100, effective from 
September 10, 2004, for the veteran's service-connected left 
ear hearing loss.  

VAMC outpatient treatment records, dated from September 2005 
to April 2006, show that in October 2005, the veteran 
underwent an audiological evaluation, which revealed that he 
had pure tone air conduction threshold levels in the left ear 
at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 10, 10, 
20, 35, and 20 decibels, respectively, with a pure tone 
average of 21.25 decibels.  Speech recognition ability was 96 
percent in the left ear.  The diagnosis was that the veteran 
had normal hearing sensitivity in the right ear, and a high 
frequency sensorineural hearing loss in the left ear.   

A VA audiological evaluation was conducted in May 2007.  At 
that time, the examiner noted that the veteran had been 
unemployed since 1995.  The audiological examination revealed 
that the veteran had pure tone air conduction threshold 
levels in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 
Hz as follows: 15, 15, 25, 35, and 20 decibels, respectively, 
with a pure tone average of 23.75 decibels.  Speech 
recognition ability was 96 percent in the left ear.  The 
diagnosis was that the veteran had normal hearing sensitivity 
in the right ear, and within normal limits hearing for the 
left ear except at 3,000 Hz where there was a 35 decibel 
threshold.  The examiner noted that although the veteran wore 
a hearing aid, he advised the veteran not to because he was 
not a good candidate for a hearing aid in the left side, as 
his hearing was within normal limits with exception of a 35 
decibel threshold at 3,000 Hz.  

Analysis

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board 
must evaluate the relevant evidence since September 10, 2004.  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 Hz.  38 C.F.R. § 
4.85.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85 and 
Code 6100.  The manifestations of a nonservice-connected 
disability may not be used in evaluating a service-connected 
disability. 38 C.F.R. § 4.14 (2007).  Consequently, if a 
claimant has service-connected hearing loss in one ear and 
nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice- connected loss should 
be considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  See VAOPGCPREC 32-97; Boyer v. West, 11 
Vet. App. 474 (1998).  The Court has noted that the 
assignment of disability ratings for hearing impairment are 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In regard to the veteran's claim for an initial compensable 
evaluation for left ear hearing loss, the Board has 
considered the evidence of record but finds that there is no 
basis for a compensable evaluation under Diagnostic Code 
6100.  

When hearing loss is service connected in only one ear, the 
non-service connected ear will be assigned Level I, unless 
there is total deafness in that ear.  See 38 U.S.C.A. § 
1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f); VAOGCPREC 32-
97. The audiological examinations have not shown deafness in 
the non-service-connected right ear and the Level I 
designation is appropriate for that ear.  With respect to the 
veteran's service-connected left ear, each of the VA 
audiology examinations had slightly different pure tone 
averages and speech recognition percentage combinations, but 
they all fit the criteria for Level I at 38 C.F.R. § 4.85, 
Table VI.  When applied to the rating criteria, these numeric 
designations, that is, Level I in the left ear and Level I in 
the right ear, correspond to a noncompensable rating.  38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100).

The Board has carefully considered all potentially applicable 
regulatory provisions. Table VIa at 38 C.F.R. § 4.85 provides 
evaluations based on puretone thresholds averages, only, 
without consideration of speech discrimination test results.  
This table and the evaluation based on puretone thresholds 
alone may be used only in certain circumstances authorized by 
the regulations.  38 C.F.R. § 4.85(c) permits the use of 
Table VIa when the examiner certifies that the use of the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  In this case, no examiner has certified that 
the use of the speech discrimination test is not appropriate.  
Thus, the provisions of 38 C.F.R. § 4.85(c) do not authorize 
evaluation on puretone thresholds alone.

The Rating Schedule also provides for rating exceptional 
patterns of hearing impairment under the provisions of 38 
C.F.R. § 4.86.  However, the veteran's test results do not 
demonstrate either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies in any service- connected 
ear, or (2) a pure tone threshold of 70 decibels of more at 
2,000 Hertz in any ear. 38 C.F.R. § 4.86.  Therefore, the 
veteran is not entitled to consideration for exceptional 
patterns of hearing impairment in any ear during the entire 
appeal period.

The Board acknowledges that the VA examination reports 
document that the veteran has some degree of hearing loss in 
the left ear.  However, the schedular criteria are specific, 
and the veteran's left ear hearing loss is not of sufficient 
severity to warrant a compensable rating.  See Lendenmann, 3 
Vet. App. at 345, 349.  Thus, the Board finds that throughout 
the rating period a preponderance of the evidence is against 
the veteran's claim for a compensable rating for his service- 
connected left ear hearing loss.  Accordingly, the benefit of 
the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102;  Gilbert, 1 Vet. App. at 55.  The claim for 
an initial compensable rating for left ear hearing loss must 
be denied. 

B.  Bilateral Foot Strain

         Factual Background

In September 2004, the veteran filed a claim for service 
connection for flat feet.   

In February 2005, the veteran underwent a VA examination.  At 
that time, the examiner stated that while the veteran was in 
the military, he was seen for pain in his feet, evaluated as 
pronated feet and arch pain on several occasions.  The 
examiner indicated that according to the veteran, his feet 
ached on prolonged walking, standing, and running.  The 
veteran denied using any crutches, corrective shoes, or shoe 
inserts, and he also denied using a brace or cane.  He noted 
that his occupation and daily activities were not affected by 
his bilateral foot condition; he indicated that "it [was] 
just uncomfortable."  Dorsiflexion was to 20 degrees; 
plantar flexion was to 40 degrees; inversion was to 30 
degrees, and eversion was to 20 degrees.  Flexion of the 
great toes was to 45 degrees, and extension was to 70 
degrees.  There was no painful motion, edema, instability, 
weakness, or tenderness.  The veteran's feet were 
unremarkable and there were no callosities or break down.  
There was also no skin or vascular changes.  Posture on 
standing, squatting, supination, pronation, and rising on 
toes and heels were all normal.  There were normal arches and 
no hammertoes, clawfoot, or other deformities, and there was 
no hallux valgus.  The diagnosis was bilateral foot strain.  

By a July 2005 rating action, the RO granted the veteran's 
claim of entitlement to service connection for bilateral foot 
strain and assigned a noncompensable disability rating under 
Diagnostic Code 5276, effective from September 10, 2004.  

A VA examination was conducted in January 2007.  At that 
time, the veteran described some bilateral arch pain which 
was intermittent and on a scale of one to 10, was a five or 
six.  According to the veteran, the pain rarely flared to a 
10 and the last time the pain was that severe was when he was 
in the military.  The veteran indicated that if he stood more 
than half an hour or walked more than 15 minutes, he would 
experience bilateral foot pain.  He noted that he took Motrin 
two to three times per day, as needed.  The physical 
examination of the veteran's feet showed that there was no 
painful motion and no spasm.  There was mild tenderness along 
bilateral arches.  There was no redness, instability, masses 
fatigability, effusion, edema, crepitus, heat, weakness, or 
incoordination, and his gait was normal.  The assessment was 
bilateral foot strain.  The examiner noted that January 2007 
x-rays of the veteran's feet were normal.      

Analysis 

The veteran's service-connected bilateral foot strain is 
rated by analogy to Diagnostic Code 5276 for acquired 
flatfoot.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 5276, 
a noncompensable rating is assigned where the symptoms are 
considered to be mild and are relieved by built-up shoe or 
arch support.  A 10 percent rating is for consideration on 
the basis of moderate disability where the weight-bearing 
line is over or medial to the great toe, and there are inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.  

Since the veteran disagreed with the initial rating following 
the initial grant of service connection, the Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 119.

In this case, the veteran contends, in essence, that his 
bilateral foot strain is more than mildly disabling and as 
such, warrants a compensable rating.  He indicates that he 
has chronic pain in his feet.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease or disability or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu, 2 Vet. App. at 492.  

Upon review of the evidence of record and the applicable 
criteria, the Board finds that the assignment of a 
compensable disability rating for service-connected bilateral 
foot strain is not warranted.  The post-service medical 
records fail to demonstrate that the veteran suffers from 
more than mild symptoms attributable to his bilateral foot 
strain.  In the February 2005 VA examination, the veteran 
denied using any crutches, corrective shoes, or shoe inserts.  
He also denied using a brace or cane.  Upon physical 
examination, there was no painful motion, edema, instability, 
weakness, or tenderness.  There were no callosities or 
deformities.  The veteran's arches were normal.  The Board 
further observes that the veteran's November 2007 VA 
examination showed only mild tenderness along the bilateral 
arches; there was no painful motion or spasm.  There is no 
indication that pain, flare-ups of pain, weakness, fatigue or 
any other symptom due to foot strain results in any 
additional functional impairment (i.e., more than mild).  
38 C.F.R. §§ 4.40, 4.45.  X-rays taken in January 2007 of the 
veteran's feet were normal.  In view of the foregoing, the 
Board finds that there are no more than mild bilateral foot 
symptoms, which does not show support the criteria for a 10 
percent rating under Diagnostic Code 5276.

As the preponderance of the evidence is against the veteran's 
claim for an initial or staged compensable rating for 
bilateral foot strain, the doctrine of reasonable doubt is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.   





C.  Left Knee Disability

Factual Background

VAMC outpatient treatment records, dated from March 1994 to 
December 2003, show that in August 1998, the veteran was 
treated for left knee pain and swelling.  At that time, he 
underwent a magnetic resonance imaging (MRI) of the left 
knee.  The impression was small knee effusion with fluid in 
the anterior cruciate ligament (ACL) compatible with a 
strain.  The records reflect that in June 1999, the veteran 
was once again treated for left knee pain and swelling.  
According to the veteran, the pain was aggravated by 
prolonged walking and standing.  The physical examination of 
the left knee showed no effusion or erythema.  There was 
medial joint line tenderness with palpation.  There was no 
laxity and the Lachman's test was negative.  Anterior drawer 
was also negative and the tibial tuberosity examination was 
normal.  The assessment was medial collateral ligament (MCL) 
strain.  The examiner noted that the veteran's history 
suggested an unstable knee; however, the examination showed 
intact ligament.    

In September 2004, the veteran filed a claim for service 
connection for a left knee disability.   

AVA examination was conducted in February 2005.  At that 
time, the examiner stated that the veteran's service medical 
records showed that he was seen for left knee pain on several 
occasions.  The examiner indicated that the veteran had no 
history of weakness, swelling, heat, or instability.  The 
veteran noted that in a scale from one to 10, he would rate 
his pain as a seven.  According to the veteran, prolonged 
walking, standing, and sitting aggravated his left knee pain.  
He reported that he wore a brace on his left knee.  The 
veteran denied any episodes of dislocation or recurrent 
subluxation.  The examiner noted that the veteran remained 
independent in self care.  

Upon physical examination of the veteran's left knee, range 
of motion was from zero to 130 degrees.  There was no 
catching, grinding, or popping.  There was normal stability 
and no weakness, instability, edema, effusion or abnormal 
movement.  There was no wasting (atrophy) of the quadriceps 
muscle.  There was mild tenderness on supra patellarfossa and 
some pain and crepitus on patellar compression.  The 
collaterals were stable to varus and valgus stress.  
Cruciates were stable, with negative Lachman's and Drawer's 
testing.  The meniscus was stable with negative McMurray's 
testing; however, there was pain on extension.  There was no 
change with repeated or resisted motion of any joint.  The 
veteran had a normal gait, and there was no evidence of 
abnormal weight bearing.  An x-ray of the left knee showed 
minimal narrowing of the medial compartment joint space 
without associated osteophyte formation or subtotal 
sclerosis, which was believed to possibly represent minimal 
degenerative change.  Otherwise, negative plain radiographic 
study of left knee.  Following the physical examination and a 
review of the veteran's x-rays, the examiner diagnosed left 
knee patellofemoral pain syndrome with degenerative joint 
disease.  The examiner opined that it was as likely as not 
that the veteran's left knee condition was related to his 
knee condition during service.      

By a July 2005 rating action, the RO granted the veteran's 
claim of entitlement to service connection for left knee 
patellofemoral pain syndrome with degenerative joint disease.  
At that time, the RO assigned a noncompensable disability 
rating under Diagnostic Code 5260, effective from September 
10, 2004, for the veteran's service-connected left knee 
disability.  

In a July 2006 rating action, the RO increased the disability 
rating for the veteran's service-connected left knee 
disability from noncompensable to 10 percent disabling under 
Diagnostic Code 5010, effective from September 10, 2004.  At 
that time, the RO stated that based on a review of the 
evidence of record, to include the findings of the February 
2005 VA examination, a 10 percent rating was warranted for 
degenerative joint disease with pain noted on extension of 
the left knee, as well as pain noted on examination of the 
patella.  

A VA examination was conducted in January 2007.  At that 
time, the veteran stated that his left knee occasionally 
swelled and that he wore a brace.  He indicated that he had 
chronic pain in his left knee, and that on a scale from one 
to 10, his pain was a three to four, and would flare to an 
eight to 10, usually with cold weather.  The last flare-up 
was two months ago.  According to the veteran, his left knee 
would also give-way approximately one time per month.  He 
denied any locking.  The veteran reported that he had never 
had any surgeries, arthroscopes, or steroidal injections into 
the knee.  He stated that he had not missed work because of 
his knee because he was not working.  Upon physical 
examination, flexion was to 140 degrees and extension was to 
zero degrees.  There were no additional limitations in range 
of motion or joint function following repetitions due to 
pain, fatigue, weakness, lack of endurance, or 
incoordination.   Lachman's, Drawer's, and McMurray's tests 
were all negative.  The assessment was left knee 
patellofemoral pain syndrome with degenerative joint disease 
history.  The examiner noted that an x-ray of the veteran's 
left knee showed no significant abnormalities.     

Analysis

Arthritis due to trauma under Diagnostic Code 5010 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.   See VAOPGCPREC 
9- 2004.

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, 
to include recurrent subluxation or lateral instability: 30 
percent for severe, 20 percent for moderate and 10 percent 
for slight.

Since the veteran disagreed with the initial rating following 
the initial grant of service connection, the Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 119.

In this case, the veteran contends that his left knee 
disability is more disabling than currently evaluated.  He 
indicates that he has constant pain in his left knee and that 
it is aggravated by prolonged standing, walking, and sitting.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.

With respect to the veteran's claim for an initial rating in 
excess of 10 percent for his service-connected left knee 
patellofemoral pain syndrome with degenerative joint disease, 
the Board has considered the evidence of record but finds 
that entitlement to an initial or staged evaluation in excess 
of 10 percent for the left knee disability is not warranted.  
The evidence of record includes diagnostic testing both 
suggesting and disputing the presence of degenerative changes 
in the veteran's left knee.  In this regard, in the veteran's 
February 2005 VA examination, an x-ray of the left knee 
showed minimal narrowing of the medial compartment joint 
space which may represent minimal degenerative change.  The 
diagnosis was patellofemoral pain syndrome with degenerative 
joint disease.  However, an x-ray taken in January 2007 
showed no significant abnormalities.  Regardless, as 
discussed in greater detail below, the current 10 percent 
rating takes into account arthritis with pain of the left 
knee.  

In the veteran's February 2005 VA examination, range of 
motion of the left knee was from zero to 130 degrees.  There 
was pain on extension, and there was mild tenderness and some 
pain noted on examination of the patella.  However, there was 
no change with repeated or resisted motion of any joint.  In 
addition, in the veteran's January 2007 VA examination, range 
of motion was from zero to 140 degrees.  Moreover, it was 
specifically noted that there was no additional limitations 
in range of motion or joint function following repetitions 
due to pain, fatigue, weakness, lack of endurance, or 
incoordination.  Thus, arthritis of the knee and limited or 
even just painful but full motion is consistent with the 10 
percent rating that has been in effect since September 2004.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-
97.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Although the veteran has slight limitation of 
motion, such limitation falls far short of what is required 
for a rating in excess of 10 percent or a separate 
compensable rating (VAOPGCPREC 9-04) under Diagnostic Codes 
5260 and 5261.  That is, flexion of the left knee is not 
limited to less than 60 degrees and there is no indication of 
limitation of extension to more than 5 degrees.  Therefore, 
the current 10 percent rating is consistent with arthritis 
with such limitation of motion, in addition to the patellar 
pain and pain on extension, and a higher initial rating is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261; see also Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).

The Board also notes that the provisions of 38 C.F.R. 
§§ 4.40, 4.45 do not afford a basis for a higher initial 
schedular evaluation for the left knee because the medical 
evidence does not show additional limitation of flexion or 
extension due to pain or flare-ups of pain, supported by 
objective findings, to a degree that would support a rating 
in excess of 10 percent for the left knee (see DeLuca, supra) 
or a separate compensable rating under VAOPGCPREC 9-04 
(separate ratings for limitation of flexion and limitation of 
extension), nor is there any such additional limitation of 
motion due to weakness, excess fatigability, incoordination 
or any other symptom or abnormal objective finding.        

There is no medical evidence of subluxation of the left knee.  
Additionally, absent any competent evidence of instability, 
there is no basis for a separate rating under Diagnostic Code 
5257 for the veteran's service-connected left knee 
disability.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98; see also 
Esteban v. Brown, 6 Vet. App. 261-62 (1994) (separate 
evaluations are warranted where the symptomatology for the 
conditions is distinct and separate).  While there is 
indication that the veteran has worn a knee brace, upon both 
the February 2005 and January 2007 VA examinations, it was 
specifically noted that there was no instability.  In this 
regard, Lachman's, Drawer's, and McMurray's tests were all 
negative.  Therefore, there is no basis for a rating in 
excess of 10 percent or a separate compensable rating under 
Diagnostic Code 5257 and the application of VAOPGCPREC 23-97 
is not in order.       

The evidence does not support an award for an increased 
rating for the left knee under Diagnostic Code 5256, which 
necessitates ankylosis of the knee, or Diagnostic Code 5258, 
which requires dislocated, semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, as 
the February 2005 and January 2007 VA examinations were 
negative of such clinical findings.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for left knee 
patellofemoral pain syndrome with degenerative joint disease.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.     

D.  Low Back Disability

Factual Background

Private medical records from R.L.A., M.D., dated from 
September to October 2001, show that in September 2001, the 
veteran was treated for low back pain.  Examination of the 
thoracic spine showed a normal range of motion.  There was no 
tenderness of the paraspinous muscles or the posterior 
spinous processes.  No kyphosis or scoliosis was noted.  
There was some point tenderness over the lower thoracic and 
upper lumbar area.  The veteran's gait was normal.  Straight 
leg raising was negative.  The impression was low back pain 
with a possible abnormality of the lumbar spine.  

In September 2004, the veteran filed a claim for service 
connection for a low back disability.   

In February 2005, the veteran underwent a VA examination.  At 
that time, the examiner noted that the veteran was seen for 
back pain on several occasions during service.  At present, 
the examiner stated that according to the veteran, he had 
chronic back pain and the intensity of the pain was an eight 
on a scale of one to 10.  Prolonged sitting and walking, and 
bending and stooping aggravated the pain.  The veteran 
indicated that the pain was alleviated by a heating pad, hot 
showers, stretching, and resting.  He noted that he took pain 
medication.  There was some temporary decrease in range of 
motion and back function due to the stiffness and pain.  The 
veteran denied any surgery.  He also denied prostrating 
episodes requiring visits to the emergency room or complete 
bed rest.  The veteran stated that he had not worked in the 
last five years.  

The physical examination showed that upon range of motion of 
the lumbosacral spine, flexion was to 70 degrees; extension 
was to 30 degrees; left lateral flexion was to 30 degrees; 
right lateral flexion was to 30 degrees; left lateral 
rotation was to 40 degrees; and right lateral rotation was to 
40 degrees.  There was vague tenderness on the lumbosacral 
spine, and no paraspinal spasm.  There was no pain on motion.  
According to the examiner, the veteran experienced pain and 
stiffness at the end of range of motion.  The range of motion 
was not additionally limited by pain, stiffness, or lack of 
endurance following repetitive use.  There was no muscle 
spasm, ankylosis, or abnormality of the musculature of the 
back.  The veteran had a normal gait.  The neurological 
examination was unremarkable and there was no intervertebral 
disc syndrome.  X-rays of the lumbosacral spine showed 
moderately narrow L5-S1 disk space which possibly represented 
a degenerative change.  No associated osteophyte formation.  
There was mild anterior wedging of T10 and T11 which possibly 
represented remote compression injury.  No loss of height of 
a vertebra was noted.  Otherwise, negative plain radiographic 
examination of the lumbosacral spine.  Following the physical 
examination and a review of the veteran's x-rays, the 
examiner diagnosed the veteran with lumbosacral strain with 
degenerative joint disease of L5-S1 by x-ray.  The examiner 
opined that it was as likely as not that the veteran's low 
back condition was related to his back condition during 
service.     

By a July 2005 rating action, the RO granted the veteran's 
claim of entitlement to service connection for lumbosacral 
strain with degenerative joint disease.  At that time, the RO 
assigned a 10 percent disability rating under Diagnostic Code 
5237, effective from September 10, 2004, for the veteran's 
service-connected low back disability.  (As service 
connection is also in effect for degenerative joint disease 
or arthritis of the thoracolumbar spine, Diagnostic Code 5242 
is also applicable.)  

VAMC outpatient treatment records, dated from September 2005 
to May 2007, show that in February 2006, the veteran was 
evaluated for history of lumbar/thoracic pain.  At that time, 
the examiner stated that three years ago, an orthopedic 
surgeon obtained an MRI and found a cyst-like sac filled with 
spinal fluid but was unable to remove it because it was 
connected to the veteran's spinal cord.  The examiner 
indicated that according to the veteran, his back pain had 
increased and that he had been to the emergency room when the 
pain was severe and was treated with injections.  The veteran 
also reported that he had intermittent numbness and tingling 
to both arms and legs.  Occasionally when he bent over, his 
legs would give out and he would fall to the ground.  The 
physical examination showed that there was obvious scoliosis 
in the thoracic spine curving to the left.  The veteran also 
appeared to have some thoracic kyphosis.  He was tender along 
the lumbar and thoracic area.  There was a lot of muscle 
tension along the vertebral muscles up to the (nonservice-
connected) cervical area.  He had limited flexion and 
extension of the spine; however, his muscle strength was 
strong and equal, bilaterally, and he was able to heel/toe 
walk without difficulty.  Upon neurological evaluation, 
sensory, motor, and reflex examinations were grossly normal.  
Deep tendon reflexes (DTRs) were 2+ and symmetrical.  The 
assessment was thoracic to low lumbar pain with radiculopathy 
of upper and lower extremities, albeit there was no objective 
neurological evidence of any functional limitation due to 
radiculopathy of lower extremities.  

In April 2006, the veteran was treated for thoracic to lumbar 
pain, with tingling of both upper and lower extremities and 
occasional episodes of his feet giving way.  He had a past 
history of a cystic mass of the spine that was documented on 
MRI.  The veteran also had scoliosis documented on x-ray 
during service.  Although recent x-rays did not demonstrate 
any abnormality, upon further review by the radiologist, a 
slight curvature of the spine was noted.  The examiner stated 
that despite the veteran's symptoms in his arms and leg, 
there were no signs of myelopathy or radiculopathy on 
examination.  The assessment was thoracic lumbar pain.       

A VA examination was conducted in January 2007.  At that 
time, the veteran stated that he had chronic low back pain 
which on a scale from one to 10, was a four to five in regard 
to severity.  During flare-ups, the veteran indicated that 
his pain was a 10.  He noted that he had flare-ups two to 
three times per month which required him to use Percocets.  
According to the veteran, his last flare-up was over 
Thanksgiving week-end in 2006, and his wife had to take a 
week off from work because he was unable to get out of bed.  
He reported that he experienced occasional numbness into the 
lower extremities, but that he had no problems with bowel or 
bladder function.  The veteran stated that it was difficult 
to bend over forward to do squats and kneeling.  He denied 
using any braces or assistive devices.  According to the 
veteran, he walked 30 minutes, stood for 10 minutes, and then 
sat for 30 minutes before the low back would bother him.  He 
stated that he had not missed work because of his low back 
because he was not working.  Previous imaging studies 
included x-rays and MRIs which revealed lumbar spine with a 
small right-sided Tarlov cyst which slightly abutted the 
existing L3 nerve root.  No evidence of a large disk 
herniation, central canal stenosis, or significant 
neuroforaminal narrowing and relative homogenous decrease 
signal in the lumbar and cervical spine marrow.  The veteran 
was noted to have a left nerve root sleeve meningocele at T10 
and T11.  He had a previous MRI scan of the thoracic spine 
that showed a lesion at the left L10 pedicle that had a 
generally benign-appearing feature with re-mottling of the 
bony foramen which suggested the process was very 
longstanding, most likely representing a perineural root 
sleeve diverticulum.  In addition, x-rays of the spine had 
some mild kyphosis of his upper thoracic spine, and his 
lumbar spine did not appear to show instability on flexion or 
extension views.  The veteran did not appear to have 
scoliosis.  

The physical examination of the veteran's back showed that 
forward flexion was to 90 degrees; extension was to 30 
degrees; left lateral flexion was to 30 degrees; right 
lateral flexion was to 30 degrees; left lateral rotation was 
to 40 degrees; and right lateral rotation was to 40 degrees.  
There were no additional limitations in range of motion or 
joint function following repetitions due to pain, fatigue, 
weakness, lack of endurance or incoordination.  Bilateral 
lower extremities had no decrease in strength, sensation, 
deep tendon reflexes or reflexes.  No neurologic deficits 
were appreciated, and the veteran's gait was normal.  The 
assessment was low back strain with degenerative joint 
disease.         

Analysis

The current claim on appeal was received in September 2004.  
Effective on September 26, 2003, disabilities of the spine 
have been rated under a General Rating Formula for Diseases 
and Injuries of the Spine.  Under this revised or current 
criteria for rating spinal disabilities, a 10 percent rating 
is assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).  

It is pertinent to note that, to support a higher rating, any 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis would have to be due 
to the service-connected low back disability, in this case 
lumbosacral strain with degenerative joint disease.  As 
discussed in more detail below, the preponderance of the 
evidence is against a finding that the veteran's scoliosis 
and mild kyphosis are due to muscle spasms associated with 
his service-connected low back disability.

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1). For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Since the veteran disagreed with the initial rating following 
the initial grant of service connection, the Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 119.

In this case, the veteran contends that his low back 
disability is more disabling than currently evaluated.  He 
indicates that he has constant pain in his low back and that 
it is aggravated by prolonged standing, walking, and sitting.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.

In applying the criteria to the medical evidence of record, 
the Board finds that an initial or staged rating in excess of 
10 percent for lumbosacral strain with degenerative joint 
disease is not warranted.  At the time of the veteran's 
February 2005 VA examination, the evidence showed that the 
veteran could flex his back to 70 degrees.  The combined 
range of motion was 240 degrees.  There was no muscle spasm, 
ankylosis, or abnormality of the musculature of the back, and 
the range of motion was not additionally limited by pain, 
stiffness, or lack of endurance following repetitive use.  In 
addition, the veteran had a normal gait.  At the time of the 
November 2007 VA examination, the evidence showed that the 
veteran could flex his back to 90 degrees.  The combined 
range of motion was 260 degrees.  Moreover, there were no 
additional limitations in range of motion or joint function 
following repetitions due to pain, fatigue, weakness, lack of 
endurance, or incoordination, and the veteran's gait was 
normal.     

In light of the above, while the evidence of record shows 
slight limitation of motion of the veteran's lumbosacral 
spine, the functional loss does not equate to a rating higher 
than 10 percent at any time during the appeal period.  To 
warrant  the 20 percent rating, functional loss which would 
have to equate to forward flexion between 30 and 60 degrees 
or combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
Such limitations have not been suggested by the evidence.  In 
this regard, there are discrepancies in the medical evidence 
of record as to whether the veteran has scoliosis or thoracic 
kyphosis.  Private medical records from Dr. A. show that in a 
September 2001 evaluation, there was no kyphosis or 
scoliosis.  In addition, in the November 2007 VA examination, 
the examiner reported that the veteran did not have 
scoliosis.  However, VAMC outpatient treatment records 
reflect that in a February 2006 evaluation, the veteran had 
scoliosis in the thoracic spine to the left and also had 
thoracic kyphosis.  Moreover, in April 2006, although recent 
x-rays did not demonstrate any abnormality, upon further 
review by the radiologist, a slight curvature of the spine 
was noted.  Furthermore, in the veteran's November 2007 VA 
examination, the examiner noted that x-rays showed that the 
veteran had mild kyphosis of his upper thoracic spine.  
Regardless, even accepting that the veteran has been 
diagnosed with scoliosis and thoracic kyphosis, the Board 
notes that there is no competent medical evidence of record 
which shows that either the veteran's scoliosis or thoracic 
kyphosis is due to severe muscle spasm or guarding.  In the 
veteran's February 2005 VA examination, the examiner noted 
that there was no muscle spasm.  In addition, the veteran's 
gait was normal at the time of both VA examinations in 
February 2005 and November 2007.  Thus, there is no competent 
medical evidence of record showing that the veteran has 
muscle spasm or guarding severe enough to result in scoliosis 
or kyphosis.     

The Board also notes that there is no evidence of any 
weakness, excess fatigability, or incoordination due to 
"flare-ups" of the service-connected low back disability 
which would warrant a higher initial evaluation.  In the 
February 2005 and November 2007 VA examinations, there was no 
evidence of additional functional impairment due to such 
factors as pain, weakness, fatigability, incoordination, or 
pain on movement.  The examiners specifically ruled out such 
additional functional impairment.  As such, a higher initial 
rating under 38 C.F.R. §§ 4.40, 4.45, or the holding in 
DeLuca, supra, is not warranted.

In this case, the Board observes that the veteran is not 
service-connected for intervertebral disc syndrome (IVDS), 
which is rated either under the General Rating Formula or 
alternatively under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.  In this regard, the veteran has stated on 
numerous occasions that he has occasional numbness in his 
legs.  However, there is no evidence of record showing that 
the veteran has been diagnosed with intervertebral disc 
syndrome.  In the veteran's February 2005 VA examination, the 
examiner stated that the neurological examination was 
unremarkable and that there was no IVDS.  In addition, in the 
November 2007 VA examination, no neurologic deficits were 
appreciated.  In regard to any other neurologic disorder, in 
the November 2007 VA examination, the veteran noted that he 
had no problems with bowel or bladder function.  However, the 
Board recognizes that VAMC outpatient treatment records 
reflect that in February 2006, the veteran was diagnosed with 
thoracic and low lumbar pain, with radiculopathy of upper and 
lower extremities.  Nevertheless, at that time, upon 
neurological evaluation, sensory, motor, and reflex 
examinations were grossly normal.  In addition, DTRs were 2+ 
and symmetrical.  Moreover, in April 2006, the examiner 
indicated that despite the veteran's symptoms in his arms and 
legs, there were no signs of myelopathy or radiculopathy on 
(objective) examination.  Thus, the preponderance of the 
objective medical evidence of record is against a finding of 
either IVDS or any other neurologic disorder, to include but 
not limited to radiculopathy and bowel or bladder impairment, 
due to or associated with the veteran's low back strain with 
degenerative joint disease.  Therefore, the preponderance of 
the evidence is against a separate compensable rating for 
neurological impairment.      

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for lumbosacral strain 
with degenerative joint disease.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.  

E.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's left ear hearing loss, bilateral foot strain, 
left knee disability, and/or low back disability which would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).       


ORDER

Entitlement to service connection for depression is denied.   

Entitlement to an initial or staged compensable evaluation 
for left ear hearing loss is denied.       

Entitlement to an initial or staged compensable evaluation 
for bilateral foot strain is denied.  

Entitlement to an initial or staged evaluation in excess of 
10 percent for left knee patellofemoral pain syndrome with 
degenerative joint disease is denied.  

Entitlement to an initial or staged evaluation in excess of 
10 percent for lumbosacral strain with degenerative joint 
disease is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


